DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 9-16 and 17 are related to a system, and claims 1-8 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 9 includes limitations that recite at least one abstract idea. Specifically, independent claim 9 recites:

A monitoring system for monitoring pressure ulcers, comprising: 
an image capturing unit for capturing at least one image corresponding to a user;  
15a processor; and 
a storing unit for storing anamnesis data of the user, a pressure ulcers prediction model and a program that, when being executed, causes the processor to: 
retrieve the at least one image from the image capturing unit;  
20retrieve the anamnesis data from the storing unit; and 
determine a pressure ulcers condition result corresponding to the at least one image and the anamnesis data according the pressure ulcers prediction model.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because when monitoring pressure ulcers in a patient, “determining” a condition result when considering the patient image an anamnesis data from a ulcer prediction model describe steps that can be performed mentally in the human mind. Additionally, the claims constitute the abstract idea of “managing human activities”, specifically managing interactions between people because of the nature of monitoring medical conditions such as ulcers are considered as managing human interactions.

The abstract idea recited in claim 9 is similar to that of claim 1 and 17.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2, 3, 5 and 10, 11, 13 recite a further determining step for a movement type and frequency of movement in the image, and further defining the condition result, and are thus part of the abstract ideas. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A monitoring system for monitoring pressure ulcers, comprising: 
an image capturing unit for capturing at least one image corresponding to a user;  
15a processor; and  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a storing unit for storing anamnesis data of the user, a pressure ulcers prediction model and a program that, when being executed, causes the processor to: 
retrieve the at least one image from the image capturing unit;  
20retrieve the anamnesis data from the storing unit; and (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.,)
determine a pressure ulcers condition result corresponding to the at least one image and the anamnesis data according the pressure ulcers prediction model.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

 a processor, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of the use of an imaging capturing unit, a storing unit for storing patient images, and then retrieving the image an data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and extracting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Additionally, claim 17 recites the use of a network interface for connecting with a network database that is used to retrieve anamnesis data. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 4 and 12, these claims recite generating the model in a computer environment by using training of a machine learning model, and thus merely using software to tailor information and provide it to the user on a generic computer. Claims 6 and 14 further recite the gathered anamnesis data, and thus further defining the pre-solution activity. Claims 7, 8 and 15, 16 recite post solution activity of insignificant application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:


Regarding the additional limitation of a processor, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of the use of an imaging capturing unit, a storing unit for storing patient images, and then retrieving the image an data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and extracting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

Additionally, claim 17 recites the use of a network interface for connecting with a network database that is used to retrieve anamnesis data. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13-15 and 17 are rejected under 35 USC 102 (a)(1) as being anticipated by US 2015/0109442 A1 to Derenne et al. (“Derenne”):


Derenne teaches a monitoring system for monitoring pressure ulcers, comprising: an image capturing unit for capturing at least one image corresponding to a user;  15([0249]- the system can be used to monitor a patient with pressure ulcers (bed soars). [0254]- a camera is used to capture an image of the patient for the monitoring which includes monitoring food consumption.)
a processor; and a storing unit for storing anamnesis data of the user, a pressure ulcers prediction model and a program that, when being executed, causes the processor to: ([0250]- data from the patients EMR can be used to gather historical data (the anamnesis data) to identify if a patient has already been historically tested for their factors to have ulcers . [0251-0252]- A pressure ulcer management protocol (the prediction model) is used to predict if a patient is going to have pressure ulcers)
retrieve the at least one image from the image capturing unit;  20retrieve the anamnesis data from the storing unit; and determine a pressure ulcers condition result corresponding to the at least one image and the anamnesis data according the pressure ulcers prediction model. ([0250]- bed sore risk assessment protocol is gathered by the system (this is used to determine a pressure ulcer condition result) with an indication of a historical assessment for a bed sore. [0251]- a factor that is considered when determining the risk of forming ulcers includes patient nutrition. [0254]- by using the imaging camera, the system can use the indication of certain food consumption through the image to contribute to calculating the patient’s risk factor for ulcer formation)

Claim 1 is rejected in a similar manner to claim 9

Derenne teaches all of the limitations of claim 9. Derenne further teaches wherein the program, when being executed, further causes the processor to: determine a movement type corresponding to the at least one image according to the pressure ulcers prediction model;  sdetermine the pressure ulcers condition result corresponding to the movement type and the anamnesis data according the pressure ulcers prediction model. ([0254]- a camera is used to capture an image of the patient for the monitoring which includes monitoring food consumption, which is a movement type. [0250]- bed sore risk assessment protocol is gathered by the system (this is used to determine a pressure ulcer condition result) with an indication of a historical assessment for a bed sore. [0251]- a factor that is considered when determining the risk of forming ulcers includes patient nutrition. [0254]- by using the imaging camera, the system can use the indication of certain food consumption through the image to contribute to calculating the patient’s risk factor for ulcer formation)

Claim 2 is rejected in a similar manner to claim 10

Regarding claim 11:
Derenne teaches all of the limitations of claim 10. Derenne further teaches wherein the program, when being executed, further causes the processor to:  10determine a movement frequency corresponding to the at least one image; determine the pressure ulcers condition result corresponding to the movement type, the movement frequency and the anamnesis data according the pressure ulcers prediction model. ([0134]- the 

Claim 3 is rejected in a similar manner to claim 11

Regarding claim 13:
Derenne teaches all of the limitations of claim 10. Derenne further teaches wherein the movement type comprises turning over, feeding, changing intravenous drip position, massaging, wound cleaning, or changing medical supply. ([0254]- a camera is used to capture an image of the patient for the monitoring which includes monitoring food consumption, which indicates a feeding plan was given to the patient)

Claim 5 is rejected in a similar manner to claim 13

Regarding claim 14:
Derenne teaches all of the limitations of claim 9. Derenne further teaches wherein the anamnesis data is in text format and comprises at least one of disease type information, prescription information, medical test information, is blood pressure information and body temperature information. ([0250]- data from the patients EMR can be used to gather historical data (the anamnesis data) to identify if a patient has already been historically tested for their factors to have ulcers)

Claim 6 is rejected in a similar manner to claim 14

Regarding claim 15:
Derenne teaches all of the limitations of claim 9. Derenne further teaches an indicator, wherein the program, when being executed, further causes the processor to transmit a signal to trigger the indicator according to the pressure ulcers condition result. ([0189]- system can send any message or indicator via a network)

Claim 7 is rejected in a similar manner to claim 15

Regarding claim 17:
Derenne teaches a device, comprising:  28a network interface for connecting with a network database; ([0103]- patient historical information usually found in an EMR system can be retrieved by the system over a network)
an image capturing unit for capturing at least one image corresponding to a user; 
a processor; and  sa storing unit for storing a pressure ulcers prediction model and a program that, when being executed, causes the processor to: retrieve the at least one image from the image capturing unit; ([0249]- the system can be used to monitor a patient with pressure ulcers (bed soars). [0254]- a camera is used to capture an image of the patient for the monitoring which includes monitoring food consumption.)
retrieve anamnesis data from the network database via the network interface; and ([0103]- patient historical information usually found in an EMR system can be retrieved by the system)  10
determine a pressure ulcers condition result corresponding to the at least one image and the anamnesis data according the pressure ulcers prediction model. ([0250]- bed sore risk easement protocol is gathered by the system (this is used to determine a pressure ulcer condition result) with an indication of a historical assessment for a bed sore. [0251]- a factor that is considered when determining the risk of forming ulcers includes patient nutrition. [0254]- by using the imaging camera, the system can use the indication of certain food consumption through the image to contribute to calculating the patient’s risk factor for ulcer formation)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 USC 103 as being unpatentable over US 2015/0109442 A1 to Derenne et al. (“Derenne”) in view of US 2021/0219873 A1 to Receveur et al. (“Receveur”):

Regarding claim 12:
Derenne teaches all of the limitations of claim 11. Derenne further teaches wherein the program, when being executed, further causes the processor to: generate the pressure ulcers prediction model according to a machine learning scheme with training data of a plurality of first data and a plurality of second data;  20wherein: each first data includes a first training input data and a first training output data, the first training input data includes a plurality of training images, the first training output data includes a plurality 27of training movement types; 
Derenne however does not teach:
each second data includes a second training input data and a second training output data, the second training input data includes the plurality of training movement types, a plurality of training movement frequencies and plurality of training anamnesis data, and the second training output data includes a plurality of training pressure ulcers condition results.
Receveur however teaches it would have been obvious to one of ordinary skill in the art of patient management that when management pressure ulcers, training data from a video stream indicating the movement and frequency of movement of a patient can be used as training data [0021]. Other features of labels are added to the machine learning [0058]. Clinical patient parameters can be extracted after the machine learning [0006]. This can be used for observing ulcers [0031].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the training model of Receveur to the system of Derenne because it provides better analysis for patient care.

Claim 4 is rejected in a similar manner to claim 12

Claims 8 and 16 are rejected under 35 USC 103 as being unpatentable over US 2015/0109442 A1 to Derenne et al. (“Derenne”) in view of US 2020/0060910 A1 to Lightcap et al. (“Lightcap”):


Derenne teaches all of the limitations of claim 9. Derenne however does not teach:
further comprising a device, wherein the program, when being executed, further causes the processor to transmit a control signal to control the device according to the pressure ulcers condition result.
Lightcap however teaches before the effective filing date of the current invention that once the system determines the patient is at risk for pressure ulcers, the system sends a signal to a patient bed to remotely change the position of the bed to manage the ulcers [0010].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include a signal to control a device as taught by Lightcap to the monitoring system of Derenne because it promotes better patient health management for patients as taught by [0005] of Lightcap.

Claim 8 is rejected in a similar manner to claim 16





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686